    Case: 1:16-cv-08297 Document #: 92 Filed: 05/10/19 Page 1 of 1 PageID #:349



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
BEA SULLIVAN-KNOFF                      )
                                        )
       Plaintiff,                       )
                                        ) 16-CV-08297
       v.                               )
                                        ) Judge Andrea R. Wood
THE CITY OF CHICAGO and RAHM            )
EMANUEL, in his Official Capacity,      )
                                        )
       Defendants.                      ) JURY DEMANDED
                                NOTICE OF MOTION
To: All Counsel of Record

PLEASE TAKE NOTICE that on Wednesday, May 15, 2019, at 9:00 a.m. before the Honorable
Judge Andrea R. Wood, in Courtroom 1925 at 219 S. Dearborn, Chicago, Illinois I will present
the attached JOINT MOTION TO STAY LITIGATION copies of which will be submitted via
CM/ECF Electronic Filing.

Respectfully submitted,

s/ Mary J. Grieb
Mary J. Grieb
Attorney for Plaintiff
Shiller Preyar Law Offices
601 S. California Ave.
Chicago, IL 60612
(312) 226-4590

                                 CERTIFICATE OF SERVICE

I, Mary J. Grieb, hereby certify that a copy of the foregoing was served upon all counsel of

record via EM/ECF.

s/ Mary J. Grieb
Mary J. Grieb
Attorney for Plaintiff
Shiller Preyar Law Offices
601 S. California Ave.
Chicago, IL 60612
(312) 226-4590
